Harvey, J.
(dissenting): It is my view that the rights of plaintiff as against defendant must be predicated upon the theory, (1) that its permit to drill was issued June 29, 1933; or (2) that it drilled without a permit. I am also of the opinion that the provision of the city ordinance which limited the right to participate in the drilling of the well to the lessee of other property in the block, as distinct from the owner of such property, is void as an undue restriction upon the property rights of an owner of real property; hence, that the question of whether defendant obtained his lease prior to June 29, or after that date, is not material if he did obtain it and file his notice to participate in the drilling of the well within ten days after June 29, which he did in this case.